Citation Nr: 0622949	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral tinnitus and denied a 
compensable rating for bilateral hearing loss.  In May 2006, 
the veteran testified before the Board at a hearing that was 
held at the RO.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's bilateral tinnitus is related to acoustic 
trauma sustained during active service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131, 1111 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection for certain chronic diseases, including 
sensorineural hearing loss or tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1131, 112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

At his May 2006 hearing before the Board, the veteran 
reported that he first began to experience tinnitus in 
Vietnam after a booby trap near him exploded, knocking him to 
the ground.  His service medical records do not show clinical 
evidence of tinnitus at any time during active service.  His 
service records, however, demonstrate that he was an 
infantryman in Vietnam, and that he was a combat platoon 
leader in Vietnam.  He earned medals including the Combat 
Infantryman Badge, the Parachutist Badge, and the Ranger Tab.  
Thus, it appears that exposure to acoustic trauma is 
consistent with the veteran's active service duties, and the 
Board accordingly finds the veteran's statements regarding 
in-service noise exposure to be credible and consistent with 
his military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

On VA examination in August 1971, the veteran reported 
occasional ringing in his ears.  The veteran again reported 
experiencing tinnitus on VA examination in April 2003, this 
time describing it as constant, and stated that he could not 
recall exactly when it had started.  The veteran reported 
combat-related noise exposure in Vietnam, including small 
arms fire, explosions, artillery, helicopter noise, and noise 
from his personal weapon.  The veteran denied a post-service 
history of recreational or occupational noise exposure.  In 
addressing whether the veteran's tinnitus was related to his 
period of active military service, the examiner stated that 
the veteran's reported symptoms of tinnitus were consistent 
with his history of noise exposure and acoustic trauma.  
Therefore, it was as likely as not that his tinnitus was 
associated with the noise exposure and acoustic trauma that 
the veteran described.

The Board finds that the veteran has given a credible account 
of loud noise exposure during his military service.  While 
there are no medical records concerning tinnitus for years 
after service, the Board finds the veteran's own statements, 
in addition to the VA opinion attributing the veteran's 
current bilateral tinnitus to the loud noise exposure in 
service, probative.  Further, there is no evidence that the 
veteran was exposed to any unusually loud noise conditions 
following his separation from service.  Resolving all doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for tinnitus.  38 U.S.C.A. § 
5107(b).

As the preponderance of the evidence is in favor of the claim 
for service connection for tinnitus, service connection for 
bilateral tinnitus is warranted.  The benefit-of-the-doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003, July 2003, 
March 2006, and April 2006; and rating decisions in May 2003 
and March 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral tinnitus is granted.
REMAND

Additional development is necessary prior to further 
disposition of the claim for entitlement to a compensable 
rating for bilateral hearing loss.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  Such an examination or opinion is 
necessary if all of the lay and medical evidence of record:  
1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and 2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103(d) (West 2002).  

The veteran underwent VA audiological examination in April 
2003.  In the report of examination, the examiner appears to 
call into question the measures of the pure tone thresholds 
when compared to the speech recognition scores.  The Board 
finds that the April 2003 examination was inadequate, given 
that the claims folder was not available for review, and thus 
an accurate assessment of the veteran's condition could not 
be determined.  To ensure a thorough examination and 
evaluation, the veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2005).  Therefore, 
the claim must be remanded for an examination with review of 
the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the current 
level of disability associated with his 
bilateral hearing loss.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies must also be 
conducted.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
compensable rating for the veteran's 
service-connected bilateral hearing 
loss.  If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


